Whereas in the record submitted for the decision of the appeal no statement of facts was included, as stated by this Supreme Court in the opinion which served as a basis for the judgment rendered on November 11 of the year last past, wherefore we cannot disturb the estimate of the same made by the trial court, as established in numerous decisions of this tribunal;
Whereas the omission of the statement of facts cannot be remedied or supplied by the facts which the court below deemed proper to state in the opinion upon which it based its judgment of July 29, 1909, inasmuch as it does not appear that said facts were all that were brought forth at the trial, nor that they were accepted in due time by both parties, with the corresponding judicial approval and in accordance with due legal procedure ;
Whereas there is no means wherebj7' this court can accept and sign the statement of facts submitted by counsel for the appellants for the purposes of the appeal taken to the Supreme Court of the United States, to which approval counsel for the adverse party objects inasmuch as the grounds for approving and signing said statement of facts are lacking, and there is also lacking the statement of facts approved by the trial court with the intervention of the parties;
Held: That the statement of facts submitted by the party appellant can neither be approved nor signed.

Motion overruled.

*697Cliief Justice Hernández and Justices MacLekry, "Wolf, del Toro, and Aldrey concurred.